DETAILED ACTION

Changes to the Examiner’s amendment of 03/24/21 appear below.  The changes undo the change to Paragraph 0041, line 4, namely the “upper cap 650” was changed to --upper pad 650--; because this change was previously made in Applicant’s amendment of 02/18/2020. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Park on 03/12/2021.

The application has been amended as follows: 
In the Disclosure:
In Paragraph 0042, lines 5-6, “second intake path 612a” has been deleted and --second intake path 612c-- substituted therefore.

In the Claims:
	In Claim 1, line 32, “are disposed in between the lower body and the top surface of the pump housing,” has been deleted and --are formed in the lower body, -- substituted therefore.


In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Figure 10 (portrait view), right hand side, “410” and the leader line have been deleted.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
03/30/2021
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746